Hough, J.
As the information in this case was-filed at the relation of a private person, and as it further appears from the pleadings in the cause that the relator and respondent are rival claimants for the office of register of the city of Lexington, and that this proceeding is, therefore, nothing more than a contest over the title to said office, we are of opinion that the writ of quo warranto has been improvidently issued, and the proceeding will, there*389fore, be dismissed. We see nothing in tbe circumstances of this case of such an exceptional nature as to induce us to depart from our long established custom to decline original cognizance of causes of thus character. State ex rel.Young v. Buskirk, 43 Mo. 111, and cases there cited. They can be tried with much less expense and inconvenience by the inferior tribunals having jurisdiction thereof, and the condition of our docket is not such as to cause us to invite accessions thereto by the unnecessary exercise of our original jurisdiction.
All the judges concur.'